Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the preliminary amendment filed 05/06/2020.
Claims 1-11, 12-16, 17-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2021, 03/10/2021, 05/06/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 17 is  objected to because of the following informalities:  “store an inter-domain segment routing tunnel as a list of SIDs” should be replaced by – store an inter-domain segment routing tunnel as a list of segment identifiers (SIDs) ----.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over FILSFILS ( 20200127913 , hereinafter “FILSFILS” ) in view of CECCARELLI ( 20190190818 , hereinafter “CECCARELLI “ ) , and further in view of 
Vadera ( 20210111991, hereinafter “Vadera” ) .
Regarding to claim 17, 20190190818 teaches a system comprising:
a first border router included in a first domain and a second domain of a network, the first border router configured to advertise a transport endpoint segment identifier (TESID) allocated for a transport endpoint segment that represents any intra-domain tunnel originated at the first border router and having reachability to a second border router included in the first domain (a first border router included in a first domain and a second domain of a network, the first border router configured to advertise a transport endpoint segment identifier (TESID) allocated for a transport endpoint segment that represents any intra-domain tunnel originated at the first border router and having reachability to a second border router included in the first domain) [see Abstract, and Paragraphs 0038 & 0078 0094 & 0061 & 0080  & 0111 – 0115 & 0163 & 0186] (A remote domain border router advertising a locator over an SRv6 domain attaches the 
However, 20200127913 does not explicitly teach segment routing label stack.
20190190818, from the same or similar fields of endeavor, teaches an ingress router included in the second domain of the network, the ingress router configured to: store an inter-domain segment routing tunnel as a list of SIDs that at least includes the TESID for the transport endpoint segment to the second border node; and forward packets destined for an egress node of the inter-domain segment routing tunnel in accordance with a segment routing label stack for the inter-domain segment routing tunnel that at least includes the TESID for the transport endpoint segment to the second border node, and wherein the first border node is further configured to, upon receipt of the packets having the segment routing label stack including the TESID for the transport endpoint segment to the second border node, forward the packets from the first border node and toward the second border node in accordance with whichever intra-domain tunnel is currently bound to the transport endpoint segment (segment routing label stack) [see Paragraphs 0042 & 0040].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200127913 in view of 20190190818 because 20190190818 suggests that it is challenging to implement segment routing in a SDN system in light of the limited number of labels supported by a node.
However, 20200127913 and 20190190818 do not explicitly teach the router.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20200127913 and 20190190818), and further in view of 20210111991 because 20210111991 suggests that there is need in the field of SR and LSP protection to provide flexibility in the control of path protection modes. Thus, the following explanation includes multiple possibilities in which an end-to-end LSP can be established.
Regarding to claim 18, 20200127913 further teaches a controller device configured to manage at least the first and second domains of the network, wherein the controller device is configured to: receive border gateway protocol link state (BGP-LS) messages from the first border router that advertise the TESID for the transport endpoint segment to the second border router; provision the inter-domain segment routing tunnel as the list of SIDs that at least includes the TESID for the transport endpoint segment to the second border router; and program the ingress router with the list of SIDs for the inter-domain segment routing tunnel [see Abstract, and Paragraphs 0038 & 0078 0094 & 0061 & 0080  & 0111 – 0115 & 0163 & 0186]. 

Regarding to claim 19, 20200127913 further teaches wherein the ingress router is configured to: receive border gateway protocol (BGP) messages from the first border router that advertise the TESID for the transport endpoint segment to the second border router; and provision the inter-domain segment routing tunnel as the list of SIDs that at least includes the TESID for the transport endpoint segment to the second border router . 

Allowable Subject Matter
Claims 1-11, 12-16 are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim  1  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “after the update, upon receipt of packets including the same TESID for the transport endpoint segment, forwarding the packets from the first router and toward the second router in accordance with the second intra-domain tunnel ” and in combination with other limitations recited as specified in claim 1.

Claim  12  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “after the update, upon receipt of packets including the same TESID for the transport endpoint segment, forward the packets from the first router and toward the second router in accordance with the second intra-domain tunnel” and in combination with other limitations recited as specified in claim 12.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412